DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 3-21 of U.S. Patent No.10, 520,712. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the patent anticipate the claims of the present application.
Patent No. 10,520,712
Application No. 16/730,344
Claim1 recites a device, comprising: 

at least one radiation source configured to generate at least one first radiation; at least one spatial light modulator (SLM) arrangement configured to receive the at a pre-SLM afocal telescope configured to resize the at least one first radiation to match an area of the SLM; a plurality of folding mirrors configured to redirect the at least one first radiation to the pre-SLM afocal telescope; and a post SLM afocal telescope configured to resize the at least one second radiation to match a size of an acceptance aperture of the at least one galvanometer; 
and at least one galvanometer configured to receive the at least one second radiation, generate at least one third radiation based on the at least one second radiation, and provide the at least one third radiation to at least one sample


at least one radiation source configured to generate at least one first radiation; at least one spatial light modulator (SLM) arrangement configured to receive the at 
one first radiation; 












and at least one galvanometer configured to receive the at least one second radiation, generate at least one third radiation based on the at least one second radiation, and provide the at least one third radiation to at least one sample,

wherein the SLM arrangement includes at least one optical component configured to resize the at least one second radiation to at least substantially match a size of an acceptance aperture of the at least one galvanometer.

at least one spatial light modulator (SLM) arrangement configured to receive the at least one first radiation and generate at least one second radiation based on the at least one first radiation, wherein the at least one SLM arrangement includes: a SLM configured to generate the at least one second radiation; a pre-SLM afocal telescope configured to resize the at least one first radiation to match an area of the SLM; …
Claim2 recites the device of claim 1, wherein the at least one SLM arrangement includes: a SLM; and a pre-SLM afocal telescope configured to resize the at least one first radiation to match an area of the SLM.
Claim1 recites …
a plurality of folding mirrors configured to redirect the at least one first radiation to the pre-SLM afocal telescope; and a post SLM afocal telescope configured to resize the at 


Claim4 recites the device of claim 3, wherein the at least one SLM arrangement further includes at least one broadband waveplate located between the pre-SLM afocal telescope and the SLM.
Claim4 recites the device of claim 3, wherein the at least one broadband waveplate is configured to rotate a polarization of the at least one first radiation to cause the at least one first radiation to be parallel with an active axis of the SLM.
Claim5 recites the device of claim 4, wherein the at least one broadband waveplate is configured to rotate a polarization of the at least one first radiation to cause the at least one radiation to be parallel with an active axis of the SLM.
Claim5 recites the device of claim 1, wherein the SLM is configured to split the at least one first radiation into the radiation beamlets which are the at least one second radiation.
Claim6 recites the device of claim 1, wherein the at least one SLM arrangement is configured to split the at least one first radiation into the radiation beamlets which are the at least one second radiation.
Claim6 recites the device of claim 5, wherein the at least one SLM arrangement is 


Claim8 recites the device of claim 6, wherein the at least one SLM arrangement splits the at least one first radiation into the radiation beamlets by imprinting a phase profile across the at least one first radiation.
Claim8 recites the device of claim 5, wherein the at least one galvanometer is further configured to direct each of the radiation beamlets to at least one of (i) a different area or (ii) a different plane of the at least one sample
Claim9 recites the device of claim 6, wherein the at least one galvanometer is further configured to direct each of the radiation beamlets to at least one of (i) a different area of the at least one sample, or (ii) a different plane of the at least one sample.
Claim9 recites the device of claim 1, wherein the at least one radiation source is at least one laser source.
Claim11 recites the device of claim 1,wherein
the at least one radiation source is at least one laser source.
Claim10 recites the device of claim 1, further comprising at least one pocket cell located between the at least one radiation source and the at least one SLM arrangement
Claim12 recites the device of claim 1, further comprising at least one pocket cell located 
between the at least one radiation source and the at least one SLM arrangement.

Claim13 recites the device of claim 12, wherein the at least one pocket cell is configured to modulate an intensity of the at least one first radiation.
Claim12 recites the device of claim 1, further comprising a computer processing arrangement configured to generate at least one image of the at least one sample based on at least one fourth radiation received from the at least one sample that is based on the at least one third radiation
Claim14 recites the device of claim 1, further comprising a computer processing arrangement configured to generate at least one image of the at least one sample based on at least one fourth radiation received from the at least one sample that is based on the at least one third radiation
Claim13 recites the device of claim 1, further comprising a computer processing arrangement configured to generate at least one image of the at least one sample based on a plurality of resultant radiations received from the at least one sample that are based on the radiation beamlets
Claim15 recite the device of claim 1, further comprising a computer processing  
arrangement configured to generate at least one image of the at least one sample based on a plurality of resultant radiations received from the at least one sample that are based on the radiation beamlets.
Claim14 recites the device of claim 13, wherein a first number of the resultant radiations is based on a second number of the radiation beamlets.
Claim16 recites the device of claim 15, wherein a first number of the resultant radiations is based on a second number of the radiation beamlets.

Claim17 recites the device of claim 16, wherein the second number of the radiation beamlets is based on a third number of the planes of the at least one sample.
Claim16 recites The device of claim 15, wherein the computer processing arrangement is further configured to generate a third number of images of the at least one sample based on the resultant radiations.
Claim18 recites the device of claim 17, wherein the computer processing arrangement is further configured to generate a third number of images of the at least one sample based on the resultant 
radiations.
Claim17 recites the device of claim 13, wherein the at least one image includes a plurality of images
Claim19 recites the device of claim 15, wherein the at least one image includes a plurality of images.
Claim18 recites the device of claim 17, wherein the computer processing arrangement is further configured to generate at least one multiplane image based on the images.
Claim20 recites the device of claim 19, wherein the computer processing arrangement is further configured to generate at least one multiplane image based on the images.
Claim19 recites the device of claim 18, wherein the at least one multiplane image is generated by interleaving the images into the at least one multiplane image.
Claim21 recites the device of claim 20, wherein the at least one multiplane image is generated by interleaving the images into the at least one multiplane image.

Claim22 recites the device of claim 20, wherein the computer processing arrangement is further configured to correct brain motion artifacts in the images based on a pyramid procedure.
Claim21 recites a method, comprising: generating at least one radiation; 

directing the at least one radiation to a pre-spatial light modulator (SLM) afocal telescope using a plurality of folding mirrors; resizing the at least one redirected radiation using the pre-SLM afocal telescope to match an area of at least one (SLM); 
splitting the at least one resized radiation into a plurality of radiation beamlets using the at least one SLM; 

resizing the radiation beamlets to match a size of an acceptance aperture of at least one galvanometer; 




providing the at least one radiation to at least one spatial light modulator (SLM) arrangement;



splitting the at least one radiation into a plurality of radiation beamlets using the at least one SLM arrangement;

resizing the radiation beamlets to at least substantially match a size of an acceptance aperture of at least one galvanometer: 



.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, 14 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Fujii US 2014/0152795.

Regarding claim1, Fujii disclose  a device, comprising: at least one radiation source configured to generate at least one first radiation ([0047], fig.1 laser light source 1) ; at least one spatial light modulator (SLM) arrangement configured to receive the at least one first radiation and generate at least one second radiation based on the at least  one first radiation([0047], LCOS 3 which is spatial light modulator, [0050]); and at least one galvanometer configured to receive the at least one second radiation, generate at least one third radiation based on the at least one second radiation, and provide the at least one third radiation to at least one sample, wherein the SLM arrangement includes at least one optical component configured to resize the at least one second radiation to at least substantially match a size of an acceptance aperture of the at least one galvanometer ([0047-0050], the apparatus also includes galvanometer mirror 6. The laser from LCOS3 (second radiation) transmitted through relay lens to the galvanometer mirror 6. The radiation outputted from the galvanometer mirror (third radiation), transmitted through the relay lens towards sample 11, fig. 1).

Regarding claim2, Fujii discloses the device of claim 1, wherein the at least one SLM arrangement includes: a SLM ([0047], LCOS 3 which is spatial light modulator, [0050]); and a pre-SLM afocal telescope configured to resize the at least one first radiation to match an area of the SLM (fig. 1, [0048], beam expander 2).

Regarding claim11, Fujii discloses the device of claim 1, wherein the at least one radiation source is at least one laser source ([0047], microscope of the optical apparatus of fig. 1 includes laser light source 1).

Regarding claim14, Fujii discloses the device of claim 1, further comprising a computer processing arrangement configured to generate at least one image of the at least one sample based on at least one fourth radiation received from the at least one sample that is based on the at least one third radiation ([0051], computer 70 receives electric signal from the PMT13 and generates an image of the sample 11 from the received electric signal, fig.1 computer 70).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim6-9, 15-19, 23  are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as applied to claims 1-2, 11-14 above, and further in view of Betzig et al US 2013/0181143 (hereinafter Betzig).

Regarding claim6 Fujii teaches all the limitations of claim1 but does not teach at least one SLM arrangement is configured to split the at least one first radiation into the radiation beamlets which are the at least one second radiation. Betzig teaches a microscope system, at least one SLM arrangement is configured to split the at least one first radiation into the radiation beamlets which are the at least one second radiation ([0110], splitter 605 splits the beam of excitation light, fig. 6).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to configure the SLM arrangement as in Betzig in order to providing an adaptive optical correction to sample and system induced 
Aberrations (Betzig [0005]).

(Betzig: [0005-0012], beamlets are controlled individually).
The motivation for combining the prior arts discussed in claim6 above.

Regarding claim8, Fujii in view of Betzig teaches the device of claim 6, wherein the at least one SLM arrangement splits the at least one first radiation into the radiation beamlets by imprinting a phase profile across the at least one first radiation (Betzig: 0005-0012], [0110], polarizing beam splitter splits the beam of excitation light and directs a beam towards one or more prisms. The spatial light modulator 624 can act as an active element in the system 600 to vary the tip and tilt angles and/or the phase of individual beamlets that impinge on a rear pupil of the objective 614).
The motivation for combining the prior arts discussed in claim6 above.
Regarding claim9, Fujii  in view of Betzig  teaches the device of claim 6, wherein the at least one galvanometer is further configured to direct each of the radiation beamlets to at least one of (i) a different area of the at least one sample, or (ii) a different plane of the at least one sample(Betzig:[0017], [0020], For each of a plurality of tip angles and for each of a plurality of tilt angles of an individual beamlet, a location of the focal spot can be changed to a plurality of different positions within the sample [0077], [0110]).

Regarding claim15, Fujii in view of Betzig teaches the device of claim6, further comprising a computer processing arrangement configured to generate at least one image (Betzig:[0005-0008], a relative phases of individual beamlets are controlled to increase the emission light from the focal spot, and image of the sample generated based on the detected emission light from the different positions of the focal point, [0011]).
The motivation for combining the prior arts discussed in claim6 above.

Regarding claim16, Fujii in view of Betzig teaches the device of claim 15, wherein a first number of the resultant radiations is based on a second number of the radiation beamlets (Betzig:[0011], individual beamlets, the phase of the beamlet can be varied over at least two phase values or each of the phase values, the direction of the beamlet at the rear pupil of the lens can be varied while maintaining fixed directions of the other beamlets at the rear pupil of the lens).
The motivation for combining the prior arts discussed in claim6 above.

Regarding claim17, Fujii in view of Betzig teaches the device of claim 16, wherein the second number of the radiation beamlets is based on a third number of the planes of the at least one sample(Betzig:[0113-0115]).
The motivation for combining the prior arts discussed in claim6 above.

Regarding claim18, Fujii in view of Betzig the device of claim 17, wherein the computer processing arrangement is further configured to generate a third number of images of the ([0127], a different individually controllable wavelet produces array of images. Fig. 11c-11d).
The motivation for combining the prior arts discussed in claim6 above.

Regarding claim19, Fujii in view of Betzig the device of claim 15, wherein the at least one image includes a plurality of images ([0127], a different individually controllable wavelet 
produces array of images. Fig. 11c-11d).
The motivation for combining the prior arts discussed in claim6 above.
Claim23 is rejected for similar reason as described in claim6 above.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as applied to Claims 1-2,11,14 above, and further in view of Nikolenko et al US 2011/0233046 (hereinafter Nikolenko).

Regarding claim12, Fujii teaches all the limitations of claim1 above but does not teach and Nikolenko teaches the device of claim 1, further comprising at least one pockel cell located between the at least one radiation source and the at least one SLM arrangement (see fig. 1c a pockel cell 132 placed between the laser source 1 and the rest of optical system).

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention modify the system of Fujii to include Pockel cell as in Nikolenko in order to regulate excitation laser intensity([0074]).

([0074], Pockel cell 132 regulate excitation laser intensity).
The motivation for combining the prior arts discussed in claim12 above.
Allowable Subject Matter
Claims3-5, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcomes the applied double patenting rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484